Citation Nr: 1455571	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-15 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1967 to July 1967.

This appeal comes before the Department Veterans Affairs (VA) Board of Veterans Appeals (Board) from a December 2011 rating decision of the VA Regional Office in Nashville, Tennessee that granted service connection for bilateral hearing loss and established a noncompensable rating.  The Veteran appealed this rating.

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that his bilateral hearing loss is worse than contemplated by his current noncompensable rating.  

First, in August 2011, the Veteran submitted authorization for treatment records from a Dr. C.B.  VA sent two letters to this physician in August and November 2011 respectively, requesting the Veteran's records, then sent a letter in November 2011 notifying the Veteran that his records had been requested.  In December 2011, the Veteran sent a letter to VA stating that he had received an invoice from the physician's office requesting payment in order to send his records and noted that he sent a personal check that cleared in August 2011, so he believed that VA had received these records.  The records from Dr. C.B.; however, are not currently associated with the claims file and therefore should be obtained upon remand.  

Next, in a September 2014 Appellant's Brief, the Veteran's representative contended that because the most recent VA audiological examination from November 2011 is three years old, it does not represent an accurate disability picture.  Although a remand is not required solely because of the passage of time, because the record indicates that the severity of the symptoms associated with the Veteran's bilateral hearing loss may have increased in severity over the past three years, the claim should be remanded for a VA examination to determine the current severity of the Veteran's service-connected bilateral hearing loss.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (stating that where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide authorization for the release of medical records from Dr. C.B.  If the Veteran provides the necessary authorization, request the private physician's records and any other identified records.  

All efforts to obtain the additional evidence must be documented in the claims folder.  If the search for such records has negative results, documentation to that effect should be included in the claims files, and the Veteran should be notified.

2.  Afford the Veteran an appropriate VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

For each ear, the examiner must specifically record the decibel loss at the 1000, 2000, 3000, and 4000 Hz frequencies, and must provide results of a Maryland CNC word recognition test.  The examiner must also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

